Motion Denied; Petition for Writ of Mandamus Denied and Memorandum Opinion
filed May 22, 2013.




                                          In The

                      Fourteenth Court of Appeals

                                    NO. 14-13-00439-CV




   IN RE ROBERT L. SONFIELD, JR., ROBERT L. SONFIELD P.C. D/B/A
 SONFIELD & SONFIELD, ROBERT RHODES, AND WILLIAM MCILWAIN,
                             Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2013-06483

                              MEMORANDUM OPINION

       On May 21, 2013, relators filed a petition for writ of mandamus in this Court. See
Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator asks this Court to compel the Honorable Ken Wise, presiding judge of the
281st District Court of Harris County to vacate his order signed May 17, 2013. Relators
have also filed a motion for emergency relief that requests the same relief.
          Relators have not established that they are entitled to mandamus relief.
Accordingly, we deny relators’ petition for writ of mandamus and motion for emergency
relief.



                                               PER CURIAM



Panel consists of Justices Boyce, Jamison and Busby.




                                           2